Citation Nr: 0607653	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  05-32 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to restoration of service connection for diabetes 
mellitus, type II.


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio in which the RO severed service connection 
for diabetes mellitus, type II.  The veteran, who had active 
service from January 1968 through August 1969, appealed that 
decision to the BVA.  Thereafter, the RO referred the case to 
the Board for appellate review.    


FINDINGS OF FACT

1.  A rating decision dated in September 2003 granted service 
connection for diabetes mellitus, type II, on a presumptive 
basis as a result of exposure to Agent Orange.

2.  A rating decision dated in July 2005 severed service 
connection for diabetes mellitus, type II. 

3.  The grant of service connection for diabetes mellitus, 
type II, was not clearly and unmistakably erroneous.


CONCLUSION OF LAW

The July 2005 rating decision, wherein the RO severed service 
connection for type II diabetes mellitus due to Agent Orange 
exposure, was not proper; thereby restoration of service 
connection is warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.105, 3.159 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To the extent that notification and assistance required by 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005) is 
applicable in a case such as this, it is noted that a cursory 
review of the record reveals that the veteran has not been 
specifically provided appropriate notice consistent with the 
applicable law and regulations. However, given the favorable 
action taken hereinbelow, there is no further action to be 
undertaken to comply with the provisions of the VCAA or 
implementing regulations.

In a September 2003 rating decision, the RO granted service 
connection for diabetes mellitus, type II, and assigned a 20 
percent disability rating effective from June 25, 2003.  A 
December 2004 rating decision proposed severing service 
connection for diabetes mellitus based on clear and 
unmistakable error; and a July 2005 rating decision severed 
service connection effective October 1, 2005.  The veteran 
argues that the severance of his benefits was in error.  

Service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous 
(the burden of proof being upon the Government). When 
severance of service connection is considered warranted, a 
rating proposing severance will be prepared setting forth all 
material facts and reasons.  The claimant will be notified at 
his or her latest address of record of the contemplated 
action and furnished detailed reasons therefore, and will be 
given 60 days for the presentation of additional evidence to 
show that service connection should be maintained.  If 
additional evidence is not received within that period, final 
rating action will be taken. 38 U.S.C.A. §§ 5109A, 5112(b)(6) 
(West 2002); 38 C.F.R. § 3.105(d) (2005).

"Clear and unmistakable error" is defined as a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error. Fugo v. Brown, 6 Vet. App. 40 (1993).

The Court of Appeals for Veterans Claims has propounded a 
three-pronged test to determine whether clear and 
unmistakable error (CUE) was present in a prior 
determination. The criteria are: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions in effect at the 
time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was clear and 
unmistakable error must be based upon the record and law that 
existed a the time of the prior adjudication in question. 
Grover v. West, 12 Vet. App. 109, 111-112 (1999); Russell v. 
Principi, 3 Vet. App. 310 (1992); Fugo v. Brown, supra at 43-
44.

Although the same standards applied in a determination of 
clear and unmistakable error in a prior decision are applied 
to a determination of whether a decision granting service 
connection was the product of clear and unmistakable error 
for the purpose of severing service connection, reviewable 
evidence in a severance claim is not limited to that which 
was before the RO in making its initial service connection 
award. Daniels v. Gober, 10 Vet. App. 474, 480 (1997).

In this case, the veteran's service medical records showed no 
complaints, symptoms or problems associated with his 
endocrine system or with diabetes mellitus.  However, the 
veteran's service records do show that the veteran served in 
the Republic of Vietnam during the Vietnam War.  Therefore, 
the veteran was presumed to have been exposed to herbicide 
agents; and based upon this presumption, service connection 
for diabetes mellitus was granted in September 2003.  See 
38 U.S.C.A. § 1116 (West 2002 & Supp. 2005).

Thereafter, the veteran submitted a claim of entitlement to 
service connection for peripheral neuropathy that he claimed 
was secondary to his diabetes mellitus.  The RO obtained VA 
treatment records associated with this claim, dated in 
January 2004, which contained a medical provider's opinion 
that the veteran had steroid-induced diabetes mellitus due to 
his immunosuppressive regiment associated with myelogenous 
leukemia.  See January 2004 VA medical record. 

In March 2004, the RO requested a VA examination in order to 
determine whether the veteran's diabetes mellitus was related 
to leukemia or Agent Orange exposure.  The veteran was then 
afforded several VA examinations in November 2004.  After 
taking a history from the veteran, reviewing his claims file 
and performing a physical examination, an endocrinologist 
opined that it was as likely as not that the veteran's 
diabetes mellitus was related to high doses of glucocorticoid 
usage associated with a bone marrow transplant.  A second 
endocrinologist opined that it was as least as likely as not 
that the veteran's diabetes mellitus was secondary to high 
dose steroids associated with a bone marrow transplantation; 
and that it was not as likely as not that the veteran had 
diabetes mellitus secondary to Agent Orange exposure.  

In response, the veteran submitted a medical statement from 
Ronald Sobecks, M.D. dated in February 2005 in which Dr. 
Sobecks stated that although it was possible that the 
veteran's steroids may have resulted in hyperglycemia, it was 
also as likely as not that this occurred as a result of an 
undiagnosed diabetes mellitus that was potentially related to 
a prior exposure.  

After reviewing the evidence, the RO severed service 
connection for diabetes mellitus based upon the medical 
records and opinions rebutting presumptive service connection 
due to exposure to Agent Orange.  Essentially, severance was 
based upon a "change in diagnosis," and more specifically, a 
change in the basis of the diagnosis.  The law is clear, 
however, regarding when a change in diagnosis may be accepted 
as a basis for severance action.  In such a case, the 
examining physician or physicians or other proper medical 
authority must certify that, in the light of all accumulated 
evidence, the diagnosis on which service connection was 
predicated is clearly erroneous.  This certification must be 
accompanied by a summary of the facts, findings, and reasons 
supporting the conclusion.  This required certified evidence 
is not part of the record in the instant case.

Significantly, evidence clearly and unmistakably establishing 
that the veteran did not have diabetes mellitus as a result 
of Agent Orange exposure was not of record at the time of the 
July 2005 rating decision severing service connection for 
diabetes mellitus.  In this regard, neither the November 2004 
endocrinologists nor the January 2004 VA medical provider 
certified that the diagnosis upon which service connection 
had been predicated (the veteran's exposure to Agent Orange) 
was clearly erroneous.  In fact, the January 2004 medical 
provider did not set provide the basis of his opinion; and 
the November 2004 endocrinologists utilized a "more likely 
than not" standard rather than the clearly erroneous 
standard required.  

The Board agrees with the conclusion that the medical opinion 
provided by Dr. Sobecks is less probative than the November 
2004 medical opinions since Dr. Sobecks' statement did not 
provide a complete rationale for his opinion and also appears 
speculative in nature ("it is also as likely as not that 
this occurred as a result of an undiagnosed diabetes mellitus 
that is potentially related to prior exposure")(emphasis 
added).  However, the burden of proof necessary to sever 
entitlement to a service-connected benefit is upon the 
Government.  In this instance, although there is medical 
evidence and two medical opinions that indicate on a "more 
likely than not" basis that the veteran's diabetes mellitus 
developed as a result of high doses of steroids and not 
exposure to Agent Orange during service, this evidence does 
not rise to the level of clear and unmistakable error.  The 
Board must therefore conclude that the July 2005 rating 
decision, wherein the RO severed service connection for 
diabetes mellitus, was not proper.  Thus, restoration of 
service connection for diabetes mellitus is warranted. 38 
U.S.C.A. §§ 1110, 5103, 5107; 38 C.F.R. § 3.105.


ORDER

Service connection for diabetes mellitus, type II, is 
restored; and the appeal is granted.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


